ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 - 20 are allowed in light of the After Final response and amendment filed on July 25, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims 1, 18, 19 and 20 to incorporate detailed subject matter of the imaging apparatus. 
The closest prior arts OKA (US 2011/0145804 A1), WAKABAYASHI (JP 2008-010939 A), Seki (US 2017/0235214 A1), PAN et al., (US 2018/0224722 A1) and Misawa et al., (US 7,983,557 B2) do not disclose the claimed element, “an image sensor unit, the image sensor unit being attachable, the image sensor unit comprising: an image sensor; and a memory in which correction data, different from firmware information, are stored, wherein the correction data include at least one of pixel defect information, white shading correction information, and black shading correction information, wherein a revision number of the correction data is stored in the memory, the revision number being a number of times that the correction data stored in the memory have been updated from an original version, the revision number being incremented by one each time the correction data is updated, and being independent of a firmware version number” in Claims 1, 18, 19 and 20. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claim. While an imaging apparatus with attachable components was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record. Claim 15 is allowed by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425